Citation Nr: 1806444	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-33 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left lower extremity disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to May 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A personal hearing was conducted between the Veteran and undersigned in September 2016.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There is conflicting evidence as to the nature and etiology of the Veteran's claim of disability of the left lower extremity.  An April 2011 VA examination report indicates a diagnosis of chronic lumbar spine strain with degenerative changes and bilateral lower extremity radiculitis.  The Veteran is service connected for degenerative disc disease of the lumbar spine as well radiculopathy of the right lower extremity.  However, when he was examined in October 2013, it was specified that there was no evidence of nerve root involvement of the left lower extremity and/or radiculopathy.  VA treatment records show that an evaluation of the etiology of the Veteran's lower extremity pain/neuropathy indicated a vitamin B12 deficiency.  See September 2016 CAPRI Records.  An October 2016 letter from the Veteran's VA physician states that the Veteran has bilateral peripheral neuropathy (not radiculopathy) at least as likely as not related to degenerative disk disease, but does not provide any rationale.

Based on the preceding, it appears that the Veteran has some type of left lower extremity neuropathy.  Nevertheless, there are no competent, adequate medical opinions addressing whether such a disability was caused by his in-service injury, is secondary to his service-connected lumbar spine disability, or is a manifestation of a vitamin B12 deficiency.  The October 2016 opinion lacks a rationale, which renders it inadequate for adjudicative purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  It is also questionable as to whether peripheral neuropathy, as opposed to radiculopathy, can be caused or aggravated by a lower spine disability.  As such, an opinion should be obtained to clarify the etiology of any left lower extremity disability.

In the October 2013 examination, the Veteran reported that he had been receiving Social Security Disability Insurance benefits since 2009 due to bilateral lower extremity neuropathy.  The record does not contain Social Security Administration (SSA) records.  As these records relate to the issue on appeal and may help substantiate the Veteran's claim, VA should attempt to obtain the SSA records.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding treatment records, including SSA records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any neurological disability of the left lower extremity.  The examiner should address the following:

a. Identify/diagnose any neurological disability of the left lower extremity that presently exists or has existed during the appeal period.  In doing so, the examiner should indicate whether the Veteran experiences radiculopathy or peripheral neuropathy.

b.  For each disability of the left lower extremity that is identified, is it at least as likely as not that the Veteran has a disability of the left lower extremity that had its onset in service or is otherwise etiologically related to his active service?

c. For each disability of the left lower extremity that is identified, is it at least as likely as not that the Veteran has a disability of the left lower extremity that was caused by his service-connected lumbar spine disability?

d. For each disability of the left lower extremity that is identified, is it at least as likely as not that the Veteran has a disability of the left lower extremity that was aggravated (worsened) by his service-connected lumbar spine disability?

e. If a diagnosis of a left lower extremity disorder is not made, the examiner must rationalize such a finding against the April 2011 examination finding bilateral lower extremity radiculitis, VA treatment records noting lower extremity pain/neuropathy, and the October 2016 letter from Dr. S.O. indicating a diagnosis of bilateral peripheral neuropathy.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




